On Motion for Rehearing.
Upon rehearing, appellee again cites cases from other states upholding awards based upon a neurotic condition following injury. In re Hunnewell, 220 Mass. 351, 107 N.E. 934; Holobinko v. Moshannon Smithing Co., 145 Pa.Super. 489, 21 A. 2d 440; E. I. Du Pont De Nemours & Co. v. Green, Ind.App., 63 N.E.2d 547. Our decision is not based upon the same point as the cases cited. Assuming that a neurosis is compensable, before an award can be based thereon there must be some evidence of the probable duration of disability caused thereby. Dr. Cline’s testimony is that, except for appellee’s claim under the Workmen’s Compensation Law, appel-lee’s disability would have terminated when the physical injury was healed. The sole cause of the continuing disability is the existence of the claim. Dr. Cline was the only witness whose testimony affords any basis for the estimate of the duration of neurotic disability. We do hold that disability, purely neurotic in nature,' the continued duration of which is solely caused by the existence of a claim under the Workmen’s Compensation Act, is not compensa-ble under said Act.
Appellee says that this case has not been fully developed and should be remanded for new trial. As pointed out in the original opinion, neurotic disability was not pleaded by appellee.' Consequently, it is inferable that neither side was prepared to develop and try a neurosis case. One witness, Dr. Cline, without objection from either party, raised the issue and was the only witness that testified thereto. Under his testimony, we hold appellee can not *661recover as and for neurotic disability. The case is undeveloped in the sense that it is possible that other witnesses could be secured who might support the unpleaded theory of recovery based upon neurotic disability, but we do not believe a remand should be awarded for that reason. We must assume that upon a trial the parties are ready to try the issues raised by the pleadings, and that if further issues are tried by acquiescence, that the parties are likewise ready to try such issues.
The motion for rehearing is overruled.